--------------------------------------------------------------------------------

Exhibit 10.1
 
REXAHN PHARMACEUTICALS, INC.
2013 STOCK OPTION PLAN
 
1.
Establishment and Purpose



REXAHN PHARMACEUTICALS, INC., a Delaware corporation (the "Corporation") hereby
establishes the REXAHN PHARMACEUTICALS, INC. 2013 STOCK OPTION PLAN (the "Plan")
upon the terms and conditions hereafter stated. The purpose of the Plan is to
promote the long-term growth and profitability of the Corporation by (i)
providing key people with incentives to improve stockholder value and to
contribute to the growth and financial success of the Corporation, and (ii)
enabling the Corporation to attract, retain and reward the best available
persons for positions of substantial responsibility. To accomplish such purpose,
the Plan permits the granting of stock options, including nonqualified stock
options and incentive stock options qualifying under Section 422 of the Code.


2.
Definitions



Under the Plan, except where the context otherwise indicates, the following
definitions apply:


(a)           "Board" shall mean the Board of Directors of the Corporation.


(b)           "Change in Control" shall mean (i) any sale, exchange or other
disposition of substantially all of the Corporation's assets to an unrelated
person or entity; or (ii) any merger, share exchange, consolidation or other
reorganization or business combination in which (1) the Corporation is not the
surviving or continuing corporation, (2) the holders of the Corporation's
outstanding voting power immediately prior to such transaction do not own a
majority of the outstanding voting power of the surviving or resulting entity
immediately upon completion of such transaction or (3) the Corporation's
stockholders become entitled to receive cash, securities of the Corporation
other than voting common stock, or securities of another issuer.


(c)           "Code" shall mean the Internal Revenue Code of 1986, as amended,
and any regulations issued thereunder.


(d)           "Committee" shall mean the Board or committee of Board members
appointed pursuant to Section 3 of the Plan to administer the Plan.


(e)           "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.


(f)           "Fair Market Value" of a share of the Corporation's Stock for any
purpose on a particular date shall be determined by the Committee to mean:
 
1

--------------------------------------------------------------------------------


 
 (i)            at any time the  Stock continues to be listed or traded on any
securities exchange market, the closing price per share of Stock as reported on
such date, or (ii) if the Stock is no longer listed on a securities exchange,
the last reported sale price per share of Stock in the over-the-counter market
on such date, as reported by the National Association of Securities Dealers,
Inc. OTC Bulletin Board, the National Quotation Bureau Incorporated or any
similar organization or agency reporting prices in the over-the-counter market,
or (iii) at any time the Stock is not listed on any securities exchange market
or quoted in an over-the-counter market, the value of a share of Stock so
determined by the Board in good faith.


(g)           “Grant Agreement" shall mean a written agreement between the
Corporation and a Grantee memorializing the terms and conditions of an Option
pursuant to the Plan.


(h)           "Grant Date" shall mean the date on which the Committee formally
acts to grant an Option to a Grantee or such other date as the Committee shall
so designate at the time of taking such formal action.


(i)            “Grantee” shall mean any eligible person who receives an award of
Options under the Plan pursuant to a Grant Agreement.


(j)            "Option" shall mean any stock option awarded hereunder.


(k)           "Parent" shall mean a corporation, whether now or hereafter
existing, within the meaning of the definition of "parent corporation" provided
in Section 424(e) of the Code, or any successor thereto of similar import.


(l)           "Rule 16b-3" shall mean Rule 16b-3 as in effect under the Exchange
Act on the effective date of the Plan, or any successor provision prescribing
conditions necessary to exempt the issuance of securities under the Plan (and
further transactions in such securities) from Section 16(b) of the Exchange Act.


(m)           "Stock" shall mean shares of the Corporation's common stock, par
value of $.0001 per share.


(n)           "Subsidiary" and "subsidiaries" shall mean only a corporation or
corporations, whether now or hereafter existing, within the meaning of the
definition of "subsidiary corporation" provided in Section 424(f) of the Code,
or any successor thereto of similar import.


3.
Administration



(a)           Procedure.  The Plan shall be administered by the Board. In the
alternative, the Board may appoint a Committee to administer the Plan on behalf
of the Board, subject to such terms and conditions as the Board may prescribe.
Once appointed, the Committee shall continue to serve until otherwise directed
by the Board. From time to time, the Board may increase the size of the
Committee and appoint additional members thereof, remove members (with or
without cause) and appoint new members in substitution therefor, fill vacancies,
however caused, and remove all members of the Committee and, thereafter,
directly administer the Plan. In the event that the Board is the administrator
of the Plan in lieu of a Committee, the term "Committee" as used herein shall be
deemed to mean the Board, other than for purposes of Section 3(b).
 
2

--------------------------------------------------------------------------------




The Committee shall meet at such times and places and upon such notice as it may
determine. A majority of the Committee shall constitute a quorum. Any acts by
the Committee may be taken at any meeting at which a quorum is present and shall
be by majority vote of those members entitled to vote. Additionally, any acts
reduced to writing or approved in writing by all of the members of the Committee
shall be valid acts of the Committee.


(b)           Procedure After Registration of the Stock.  Notwithstanding the
provisions of Section 3(a) above, in the event that the Stock or any other
capital stock of the Corporation becomes registered under Section 12 of the
Exchange Act, the members of the Committee shall be both "Non-Employee
Directors" within the meaning of Rule 16b-3, and "outside directors" within the
meaning of Section 162(m) of the Code. Upon and after the point in time that the
Stock or any other capital stock of the Corporation becomes registered under
Section 12 of the Exchange Act, the Board shall take all action necessary to
cause the Plan to be administered in accordance with the then effective
provisions of Rule 16b-3, provided that any amendment to the Plan required for
compliance with such provisions shall be made in accordance with Section 10 of
the Plan.


(c)           Powers of the Committee. The Committee shall have all the powers
vested in it by the terms of the Plan, such powers to include authority, in its
sole and absolute discretion, to grant Options under the Plan, prescribe Grant
Agreements evidencing such Options and establish programs for granting Options.
The Committee shall have full power and authority to take all other actions
necessary to carry out the purpose and intent of the Plan, including, but not
limited to, the authority to:


(i)           determine the eligible persons to whom, and the time or times at
which Options shall be granted,


(ii)          determine the types of Options to be granted,


(iii)         determine the number of shares of Stock to be covered by each
Option,


(iv)         impose such terms, limitations, restrictions and conditions upon
any such Option as the Committee shall deem appropriate,
 
3

--------------------------------------------------------------------------------




(v)          modify, extend or renew outstanding Options, accept the surrender
of outstanding Options and substitute new Options, provided that no such action
shall be taken with respect to any outstanding Option which would adversely
affect the Grantee without the Grantee's consent,


(vi)         accelerate or otherwise change the time period in which an Option
may be exercised and to waive or accelerate the lapse, in whole or in part, of
any restriction or condition with respect to such Option, including, but not
limited to, any restriction or condition with respect to the vesting or
exercisability of an Option following termination of any Grantee's employment,
and


(vii)        establish objectives and conditions, if any, for the granting
and/or vesting of Options and determining whether Options will be granted and/or
vested after the end of a performance period.


The Committee shall have full power and authority to administer and interpret
the Plan and to adopt such rules, regulations, agreements, guidelines and
instruments for the administration of the Plan and for the conduct of its
business as the Committee deems necessary or advisable and to interpret same,
all within the Committee's sole and absolute discretion.


(d)           Limited Liability. To the maximum extent permitted by law, no
member of the Board or Committee shall be liable for any action taken or
decision made in good faith relating to the Plan or any Option thereunder.


(e)           Indemnification. To the maximum extent permitted by law, the
members of the Board and Committee shall be indemnified by the Corporation in
respect of all their activities under the Plan.


(f)           Effect of Committee's Decision. All actions taken and decisions
and determinations made by the Committee on all matters relating to the Plan
pursuant to the powers vested in it hereunder shall be in the Committee's sole
and absolute discretion and shall be conclusive and binding on all parties
concerned, including the Corporation, its stockholders, any participants in the
Plan and any other employee of the Corporation, and their respective successors
in interest.


4.
Maximum Shares Available for the Plan



Subject to adjustments as provided in Section 9 of the Plan, the shares of Stock
that may be delivered or purchased with respect to the exercise of Options
granted under the Plan, including with respect to incentive stock options
intended to qualify under Section 422 of the Code, shall not exceed an aggregate
of seventeen million (17,000,000) shares of Stock of the Corporation. The
Corporation shall reserve said number of shares for Options under the Plan,
subject to adjustments as provided in Section 9 of the Plan. If any Option, or
portion of an Option, under the Plan expires or terminates unexercised, becomes
unexercisable or is forfeited or otherwise terminated, surrendered or canceled
without the delivery of shares of Stock or other consideration, the shares of
Stock subject to such Option shall thereafter be available for further Options
under the Plan.
 
4

--------------------------------------------------------------------------------




5.
Participation



Participation in the Plan shall be open to all employees, officers, directors
and consultants of the Corporation, or of any Parent or Subsidiary of the
Corporation, as may be selected by the Committee from time to time.
Notwithstanding the foregoing, participation in the Plan with respect to awards
of incentive stock options shall be limited to employees of the Corporation or
of any Parent or Subsidiary of the Corporation.  To the extent necessary to
comply with Rule 16b-3 or to constitute an "outside director" within the meaning
of Section 162(m) of the Code, and only in the event that Rule 16b-3 or Section
162(m) of the Code is applicable to the Plan or an Option granted thereunder,
Committee members shall not be eligible to participate in the Plan while members
of the Committee.


Options may be granted to such eligible persons and for or with respect to such
number of shares of Stock as the Committee shall determine, subject to the
limitations in Section 4 and Section 6(e) of the Plan. A grant of any type of
Option made in any one year to an eligible person shall neither guarantee nor
preclude a further grant of that or any other type of Option to such person in
that year or subsequent years.


6.
Stock Options



Subject to the other applicable provisions of the Plan, the Committee may from
time to time grant to eligible participants awards of nonqualified stock options
or incentive stock options as that term is defined in Section 422 of the Code.
The Options granted shall be subject to the following terms and conditions.


(a)           Grant of Option. The grant of an Option shall be evidenced by a
Grant Agreement, executed by the Corporation and the Grantee, stating the number
of shares of Stock subject to the Option evidenced thereby and the terms and
conditions of such Option, in such form as the Committee may from time to time
determine.


(b)           Price. The price per share payable upon the exercise of each
Option ("exercise price") shall be determined by the Committee; provided,
however, that  the exercise price shall not be less than 100% of the Fair Market
Value of the shares on the date any stock option is granted.


(c)           Payment. Options may be exercised in whole or in part by payment
of the exercise price of the shares to be acquired in accordance with the
provisions of the Grant Agreement, and/or such rules and regulations as the
Committee may have prescribed, and/or such determinations, orders, or decisions
as the Committee may have made. Payment may be made in cash (or cash equivalents
acceptable to the Committee) or, unless otherwise determined by the Committee,
in shares of Stock or a combination of cash and shares of Stock, or by such
other means as the Committee may prescribe. The Fair Market Value of shares of
Stock delivered on exercise of stock options shall be determined as of the date
of exercise. Shares of Stock delivered in payment of the exercise price may be
previously owned shares or, if approved by the Committee, shares acquired upon
exercise of the Option. Any fractional share will be paid in cash.
 
5

--------------------------------------------------------------------------------




For so long as the Stock is registered under Section 12(b) or 12(g) of the
Exchange Act, the Committee, subject to such limitations as it may determine,
may authorize payment of the exercise price, in whole or in part, by delivery of
a properly executed exercise notice, together with irrevocable instructions, to:
(i) a brokerage firm designated by the Corporation to deliver promptly to the
Corporation the aggregate amount of sale or loan proceeds to pay the exercise
price and any withholding tax obligations that may arise in connection with the
exercise, and (ii) the Corporation to deliver the certificates for such
purchased shares directly to such brokerage firm.


(d)           Terms of Options. The term during which each Option may be
exercised shall be determined by the Committee; provided, however, that in no
event shall an incentive stock option be exercisable more than ten (10) years
from the date it is granted. Prior to the exercise of the Option and delivery of
the shares certificates represented thereby, the Grantee shall have none of the
rights of a stockholder with respect to any shares represented by an outstanding
Option.


(e)           Restrictions on Incentive Stock Options. Incentive stock options
granted under the Plan shall comply in all respects with Code Section 422 and,
as such, shall meet the following additional requirements:


(i)           Grant Date. An incentive stock option must be granted within 10
years of the earlier of the Plan's original adoption by the Board or approval by
the Corporation’s stockholders.


(ii)          Exercise Price and Term. The exercise price of any incentive stock
option granted to a Grantee who owns (within the meaning of Section 422(b)(6) of
the Code, after the application of the attribution rules in Section 424(d) of
the Code) more than 10% of the total combined voting power of all classes of
shares of the Corporation or its Parent or Subsidiary corporations (within the
meaning of Sections 422 and 424 of the Code) shall be not less than 110% of the
Fair Market Value of the shares covered by the option on the Grant Date and the
term of such stock option shall not exceed five (5) years.
 
(iii)         Maximum Grant. The aggregate Fair Market Value (determined as of
the Grant Date) of shares of Stock, or any other shares of capital stock, with
respect to which all incentive stock options first become exercisable by any
Grantee in any calendar year under this or any other plan of the Corporation and
its Parent and Subsidiary corporations may not exceed $100,000 or such other
amount as may be permitted from time to time under Section 422 of the Code. To
the extent that such aggregate Fair Market Value shall exceed $100,000, or other
applicable amount, such stock options shall be treated as nonqualified stock
options. In such case, the Corporation may designate the shares of Stock that
are to be treated as stock acquired pursuant to the exercise of an incentive
stock option by issuing a separate certificate for such shares and identifying
the certificate as incentive stock option shares in the stock transfer records
of the Corporation.
 
6

--------------------------------------------------------------------------------




(iv)         Permitted Grantees. Incentive stock options shall only be issued to
employees of the Corporation, or of a Parent or Subsidiary of the Corporation.


(v)          Designation. No Option shall be an incentive stock option unless so
designated by the Committee in the Grant Agreement evidencing such Option.


(f)    Other Terms and Conditions. Options may contain such other provisions,
not inconsistent with the provisions of the Plan, as the Committee shall
determine appropriate from time to time.


7.
Withholding of Taxes



The Corporation may require, as a condition to the grant of any Option under the
Plan or exercise pursuant to such Option or to the delivery of certificates for
shares issued or payments of cash to a Grantee pursuant to the Plan or a Grant
Agreement (hereinafter collectively referred to as a "taxable event"), that the
Grantee pay to the Corporation, in cash or, unless otherwise determined by the
Corporation, in shares of Stock, including shares acquired upon exercise of the
Option, valued at Fair Market Value on the date as of which the withholding tax
liability is determined, any federal, state or local taxes of any kind required
by law to be withheld with respect to any taxable event under the Plan. The
Corporation, to the extent permitted or required by law, shall have the right to
deduct from any payment of any kind (including salary or bonus) otherwise due to
a Grantee any federal, state or local taxes of any kind required by law to be
withheld with respect to any taxable event under the Plan, or to retain or sell
without notice a sufficient number of the shares to be issued to such Grantee to
cover any such taxes.


8.
Transferability

 
Options shall not be transferable by a Grantee except by will or the laws of
descent or distribution, and during a Grantee's lifetime shall be exercisable
only by such Grantee or the Grantee's guardian or legal representative.
Notwithstanding the foregoing, or any other provision of this Plan, a Grantee
who holds nonqualified stock option may transfer such option: (i) to his or her
spouse, lineal ascendant, lineal descendants; (ii) to a duly established trust
for the benefit of one or more of these individuals; or (iii) pursuant to a
qualified domestic relations order. Options so transferred may thereafter be
transferred only to the Grantee who originally received the grant or to an
individual or trust to whom the Grantee would have initially transferred the
Option pursuant to this Section. Awards which are transferred pursuant to this
Section shall be exercisable by the transferee according to the same terms and
conditions as applied to the Grantee.


9.
Adjustments; Business Combinations



In the event of a reclassification, recapitalization, stock split, stock
dividend, combination of shares, or other similar event, the maximum number and
kind of shares with respect to which Options may be granted under the Plan, as
provided in Section 4 of the Plan, shall be adjusted to reflect such event, and
the Committee shall make such adjustments as it deems appropriate and equitable
in the number, kind and price of shares covered by outstanding Options granted
under the Plan, and in any other matters which relate to Options and which are
affected by the changes in the Stock referred to above.
 
7

--------------------------------------------------------------------------------




In the event of any proposed Change in Control (but subject, in the case of any
Grantee, to the terms of such Grantee's Grant Agreement), the Committee shall
take such action as it deems appropriate and equitable to effectuate the
purposes of the Plan and to protect the Grantees of Options, which action may
include, but without limitation, any one or more of the following: (i)
acceleration or change of the exercise dates of any Option; (ii) arrangements
with Grantees for the payment of appropriate consideration to them for the
cancellation and surrender of any Option; or (iii) in any case where equity
securities other than Stock of the Corporation are proposed to be delivered in
exchange for or with respect to Stock of the Corporation, arrangements providing
that any Option shall become one or more Options with respect to such other
equity securities.


The Committee is authorized to make adjustments in the terms and conditions of,
and the criteria included in, Options in recognition of unusual or nonrecurring
events (including, without limitation, the events described in the preceding two
paragraphs of this Section 9) affecting the Corporation, or the financial
statements of the Corporation or any Subsidiary, or of changes in applicable
laws, regulations, or accounting principles, whenever the Committee determines
that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.


In the event the Corporation dissolves and liquidates (other than pursuant to a
plan of merger or reorganization, and except as provided in any Grant
Agreement), then notwithstanding any restrictions on exercise set forth in the
Plan: (i) each Grantee shall have the right to exercise his Option, to the
extent vested and exercisable, at any time up to ten (10) days prior to the
effective date of such liquidation and dissolution; and (ii) the Committee may
make arrangements with the Grantees for the payment of appropriate consideration
to them for the cancellation and surrender of any Option that is so canceled or
surrendered at any time up to ten (10) days prior to the effective date of such
liquidation and dissolution. The Committee may establish a different period (and
different conditions) for such exercise, delivery, cancellation, or surrender to
avoid subjecting the Grantee to liability under Section 16(b) of the Exchange
Act. Any Option not so exercised, canceled, or surrendered shall terminate on
the last day for exercise prior to such effective date. The Committee shall give
each Grantee written notice of the commencement of any proceedings for such
liquidation and dissolution of the Corporation and the Grantee's rights with
respect to his outstanding Option.


10.
Termination and Modification of the Plan



The Board, without further approval of the stockholders, may modify or terminate
the Plan or any portion thereof at any time, except that no modification shall
become effective without prior approval of the stockholders of the Corporation
if stockholder approval is necessary to comply with any tax or regulatory
requirement or rule of any exchange or quotation system established by any
securities exchange or over-the-counter market upon which the Corporation’s
Stock trades; including for this purpose stockholder approval that is required
for continued compliance with Rule 16b-3 or stockholder approval that is
required to enable the Committee to grant incentive stock options pursuant to
the Plan.
 
8

--------------------------------------------------------------------------------




The Committee shall be authorized to make minor or administrative modifications
to the Plan as well as modifications to the Plan that may be dictated by
requirements of federal or state laws applicable to the Corporation or that may
be authorized or made desirable by such laws. The Committee may amend or modify
the grant of any outstanding Option in any manner to the extent that the
Committee would have had the authority to make such Option as so modified or
amended but no such action shall adversely affect the rights of any outstanding
Option without the holder’s consent.


11.
Non-Guarantee of Employment



Nothing in the Plan or in any Grant Agreement thereunder shall confer any right
on an employee to continue in the employ of the Corporation or shall interfere
in any way with the right of the Corporation to terminate an employee at any
time.


12.
Termination of Employment



For purposes of maintaining a Grantee's continuous status as an employee and
accrual of rights under any Option, transfer of an employee among the
Corporation and the Corporation's Parent or Subsidiaries shall not be considered
a termination of employment. Nor shall it be considered a termination of
employment for such purposes if an employee is placed on military or sick leave
or such other leave of absence which is considered as continuing intact the
employment relationship; in such a case, the employment relationship shall be
continued until the date when an employee's right to reemployment shall no
longer be guaranteed either by law or contract.


13.
Written Agreement



Each Grant Agreement entered into between the Corporation and a Grantee with
respect to an Option granted under the Plan shall incorporate the terms of the
Plan and shall contain such provisions, consistent with the provisions of the
Plan, as may be established by the Committee.


14.
Non-Uniform Determinations



The Committee's determinations under the Plan (including without limitation
determinations of the persons to receive Options, the form, amount and timing of
such Options, the terms and provisions of such Options and the agreements
evidencing same) need not be uniform and may be made by it selectively among
persons who receive, or are eligible to receive, grants of Options under the
Plan, whether or not such persons are similarly situated.
 
9

--------------------------------------------------------------------------------




15.
Limitation on Benefits



With respect to persons subject to Section 16 of the Exchange Act, transactions
under the Plan are intended to comply with all applicable conditions of Rule
16b-3. To the extent any provision of the Plan or action by the Committee fails
to so comply, it shall be deemed null and void, to the extent permitted by law
and deemed advisable by the Committee.


16.
Compliance with Securities Law



Shares of Stock shall not be issued with respect to an Option granted under the
Plan unless the exercise of such Option and the issuance and delivery of share
certificates for such Stock pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act, the
Exchange Act, the rules and regulations promulgated thereunder, and the
requirements of any any securities exchange or over-the-counter market upon
which the Corporation’s Stock trades, and shall be further subject to the
approval of counsel for the Corporation with respect to such compliance to the
extent such approval is sought by the Committee.


17.
No Limit on Other Compensation Arrangements



Nothing contained in the Plan shall prevent the Corporation or its Parent or
Subsidiary corporations from adopting or continuing in effect other compensation
arrangements (whether such arrangements be generally applicable or applicable
only in specific cases) as the Committee in its discretion determines desirable,
including without limitation the granting of stock options otherwise than under
the Plan.


18.
No Trust or Fund Created



Neither the Plan nor any Option shall create or be construed to create a trust
or separate fund of any kind or a fiduciary relationship between the Corporation
and a Grantee or any other person. To the extent that any Grantee or other
person acquires a right to receive payments from the Corporation pursuant to an
Option, such right shall be no greater than the right of any unsecured general
creditor of the Corporation.


19.
Governing Law



The validity, construction and effect of the Plan, of Grant Agreements entered
into pursuant to the Plan, and of any rules, regulations, determinations or
decisions made by the Board or Committee relating to the Plan or such Grant
Agreements, and the rights of any and all persons having or claiming to have any
interest therein or thereunder, shall be determined exclusively in accordance
with applicable federal laws and the laws of the State of Maryland, without
regard to its conflict of laws rules and principles.
 
10

--------------------------------------------------------------------------------




20.
Plan Subject to Certificate of Incorporation and By-Laws



The Plan is subject to the Certificate of Incorporation and By-Laws of the
Corporation, as they may be amended from time to time.


21.
Effective Date; Termination Date

 
The Plan shall become effective as of the date the Board approves this Plan,
provided that no Incentive Stock Option issued pursuant to this Plan shall
qualify as such unless the Plan is approved by the requisite  vote of the
holders of the outstanding voting Stock of the Corporation within twelve (12)
months before or after the date of the Board’s adoption.
 
11

--------------------------------------------------------------------------------